DETAILED ACTION

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A vehicle control system comprising:
	a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware configured to recognize a surrounding environment of a vehicle; and 
a driving controller configured to perform speed control and steering control of the vehicle based on a recognition result of the hardware processor, the hardware, or the cooperation of the software and the hardware, 
wherein, when moving the vehicle to a parking area after detecting that an occupant has got out of the vehicle at a stop position, the driving controller adjusts a start timing for starting the vehicle based on a number of vehicles stopped at the stop position recognized by the hardware processor, the hardware, or the cooperation of the software and the hardware, and 
when it is recognized by the hardware processor, the hardware, or the cooperation of the software and the hardware that the number of vehicles is less than a reference, the driving controller delays the start timing, as compared to a case where it is recognized that the number of vehicles is more than the reference.





Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1 and 3–9 of U.S. Application 16/869611 filed on 5/08/2020 have been examined.

Allowable Subject Matter
Claims 1, 8, and 9 are allowed over the prior art of record.
	The closest prior art of record is: Yoo (US20200150657A1), Cheaz et al. (US20180297588A1; from here on referred to as Cheaz), and Seki (US20190244317A1). 
	
The following is an Examiner’s statement of reasons for allowance:
	Yoo discloses recognizing that a number of vehicles is less than a reference and accelerating a start timing, while on the other hand recognizing that a number of vehicles is greater than a reference and delaying a start timing. See at least ¶¶ 85–86.  
	Cheaz discloses delaying a start timing when an occupant is still present in the vehicle, wherein the start timing is delayed meanwhile a number of vehicles in proximity to the vehicle is equal to zero (i.e., smaller than the reference value of one). See at least ¶ 20.
Seki discloses delaying a start timing of a vehicle until a pick-up area is full (i.e., a number of vehicles is greater than a reference value) and there is another vehicle behind to enter the pick-up area, or a boarding notification is received. See at least ¶ 88, FIG. 6.
As to claims 1, 8 and 9, the prior art of record, taken individually or in combination, fails to teach or suggest the following:	

	A vehicle control system comprising:
hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware configured to recognize a surrounding environment of a vehicle; and
a driving controller configured to perform speed control and steering control of the vehicle based on a recognition result of the hardware processor, the hardware, or the cooperation of the software and the hardware,
wherein, when moving the vehicle to a parking area after detecting that an occupant has got out of the vehicle at a stop position, the driving controller adjusts a start timing for starting the vehicle based on a number of vehicles stopped at the stop position recognized by the hardware processor, the hardware, or the cooperation of the software and the hardware, and
when it is recognized by the hardware processor, the hardware, or the cooperation of the software and the hardware that the number of vehicles is less than a reference, the driving controller delays the start timing, as compared to a case where it is recognized that the number of vehicles is more than the reference.

	A vehicle control method implemented by a computer performing the steps of:
recognizing a surrounding environment of a vehicle; performing speed control and steering control of the vehicle based on a recognition result; 
adjusting, when moving the vehicle to a parking area after detecting that an occupant gets off the vehicle at a stop position, a start timing for starting the vehicle based on a number of vehicles stopped at the recognized stop position, and 
when it is recognized that the number of vehicles is less than a reference, delaying the start timing, as compared to a case where it is recognized that the number of vehicles is more than the reference.

	A computer readable non-transitory storing medium storing a program causing a computer to perform the steps of: 
recognizing a surrounding environment of a vehicle; 
performing speed control and steering control of the vehicle based on a recognition result; 
adjusting, when moving the vehicle to a parking area after detecting that an occupant gets off the vehicle at a stop position, a start timing for starting the vehicle based on a number of vehicles stopped at the recognized stop position, and 
when it is recognized that the number of vehicles is less than a reference, delaying the start timing, as compared to a case where it is recognized that the number of vehicles is more than the reference.

Claims 3–7 depend from claim 1 and are therefore allowable. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668